PER CURIAM.
Bernard Larkins appeals the summary dismissal of his petition for writ of habeas corpus. Because Larkins’ petition states a preliminary basis for relief which was not refuted by the State, we reverse and remand with directions to issue a rule to show cause why the petition should not be granted. See: Parker v. Cook, et al., 642 F.2d 865 (5th Cir.1981); Granger v. Florida State Prison, 424 So.2d 937 (Fla. 1st DCA 1983); Costello v. Strickland, 418 So.2d 443 (Fla. 1st DCA 1982).
Reversed and remanded with directions.
ERVIN, SHIVERS and JOANOS, JJ., concur.